1                                           
2                                                               JS-6
3
                                            
4
5
6                       UNITED STATES DISTRICT COURT 

7                      CENTRAL DISTRICT OF CALIFORNIA 

8
9
     IAN JAMIE HULBERT,                   Case No. 2:17­cv­09068­SK 
10
                      Plaintiff,          JUDGMENT 
11
                v. 
12
     NANCY A. BERRYHILL, 
13   Commissioner of Social Security, 
14                    Defendant. 
15    
16
17        It is the judgment of this Court that the decision of the Administrative 
18   Law Judge is AFFIRMED.  Judgment is hereby entered in favor of 
19   Defendant.  
      
20
      
21   Date: October 17, 2018              ___________________________ 
                                         HON. STEVE KIM 
22
                                         U.S. MAGISTRATE JUDGE 
23
24
25
26
27
28
